Citation Nr: 1235502	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for panic disorder without agoraphobia through March 7, 2011, and greater than 70 percent thereafter.  

2.  Entitlement to an initial disability rating greater than 20 percent for residuals of right ankle fracture.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active duty service from October 2002 to October 2007.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that, in relevant part, granted service connection for a panic disorder without agoraphobia, evaluated as 10 percent disabling, chronic right ankle pain, as residuals of right ankle fracture, evaluated as 10 percent disabling, residuals of right ankle fracture, evaluated as 0 percent disabling, and rosacea, evaluated as 30 percent disabling.  The Veteran disagreed with the initial disability evaluations for the panic disorder and the right ankle disabilities and with the RO's determination that the rosacea disability may improve such that the disability evaluation was not permanent.  

In a March 2010 statement of the case, the Decision Review Officer granted an initial disability evaluation for residuals of right ankle fracture, now including chronic right ankle pain, of 20 percent, effective upon the Veteran's separation from service, and granted an initial disability evaluation for panic disorder without agoraphobia of 30 percent, also effective upon the Veteran's separation from service.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. 

In a March 2010 rating decision, the RO granted the 30 percent disability evaluation for rosacea and found that no future examination was needed.  Therefore, the Board finds that this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).


FINDINGS OF FACT

1.  For the initial rating period to March 7, 2011, the Veteran's panic disorder without agoraphobia manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: anxiety, irritability, and panic attacks (that varied from daily to two to three in a six to eight month period) with Global Assessment of Function (GAF) score of 55.  

2.  At no point during the initial rating period on appeal to March 7, 2011 did the Veteran's panic disorder without agoraphobia more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

3.  For the appeal period from March 7, 2011, the Veteran's panic disorder without agoraphobia manifested with occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: near-continuous panic affecting the ability to function independently, appropriately and effectively, increased isolation and emotional numbing, and an inability to establish and maintain effective relationships, with a Global Assessment of Functioning (GAF) score of 50.  

4.  At no point during the period on appeal did the Veteran's panic disorder without agoraphobia more nearly approximate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.

5.  The Veteran's residuals of right ankle fracture are not manifested by a malunion of tibia and fibula with marked ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating for panic disorder without agoraphobia greater than 30 percent through March 7, 2011, and greater than 70 percent thereafter, have not been met or approximated at any time during the initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9412 (2011). 

2.  The criteria for an initial disability rating greater than 20 percent for residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1). 

The appeals for higher initial ratings for panic disorder without agoraphobia and residuals of right ankle fracture arise from a disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence. The Veteran has not reported private treatment.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran. 

The Veteran was afforded VA examinations in October 2007, November 2007, and March 2011 regarding the panic disorder with agoraphobia disability and the residuals of right ankle fracture disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal. 

Higher Initial Rating for Panic Disorder without Agoraphobia 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Veteran's service-connected panic disorder without agoraphobia has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9412, which provides: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

After a review of the evidence, lay and medical, the Board finds that the Veteran's panic disorder without agoraphobia manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment, which approximated a 30 percent disability rating, but no higher, through March 7, 2011, under Diagnostic Code 9412.  38 C.F.R. § 4.130. 

The Veteran did not show a flattened affect during the November 2007 VA examination, though he reported a restrictive affective range.  

The evidence does not show circumstantial, circumlocutory, or stereotyped speech.  The November 2007 VA examination noted the Veteran's speech was coherent and logical.  VA treatment records dated February 2009 show the Veteran's speech was fluent and thought processes as normal.

The Veteran's treatment records and the 2007 VA examination at no time showed difficulty in understanding complex commands or impaired attention.  In September 2009, the Veteran reported attending college part-time.  

The record contains no evidence of impairment of short- and long-term memory.  The Veteran reported to the November 2007 VA examiner that some memory problems were characteristic of his entire life.

The evidence does not show impaired judgment.  The November 2007 VA examiner noted the Veteran's insight and judgment was moderate and that he understood the need for psychiatric follow-up for his panic disorder.  

The Veteran did not report experiencing impaired abstract thinking and the November 2007 VA examination report made no such finding.  The 2009 VA treatment reports likewise did not note impaired abstract thinking.    

The Veteran reported daily panic attacks in service that began in November 2006, after he fractured his right ankle in October 2006.  He sought very limited treatment in service, primarily by going to the emergency room.  Service treatment reports included an emergency room visit for chest pain that the Veteran described to service clinicians as a panic attack.  His prescription for Valium was not renewed and the Veteran reported that he did not follow-up with this care.  To the November 2007 VA examiner he reported the daily panic attacks that had no known stimulus and that he experienced recurring anxiety because of the panic attacks.  The attacks entailed chest pain, chest pressure, sweating, dizziness, and shortness of breath.  He reported feeling fearful of an attack and sometimes asked his wife not to leave him alone, because he feared an attack.  He described instances in a Post Office and while shopping in a supermarket when he had to abruptly leave because a panic attack was coming on.  

VA treatment reports include one February 2008 VA emergency room request for treatment for chest pain and anxiety.  The Veteran then sought treatment in February 2009 for panic attacks.  He described to the VA clinician the panic attacks he experienced in service, consistent with his description to the 2007 VA examiner, of the chest pain, chest pressure, and sweating panic attacks that had lasted approximately 30 to 35 minutes.  In January 2009 he reported mild symptoms of panic attacks that occurred several times a week, though severe episodes had occurred about two to three times in a six to eight month period.  He coped with the mild panic attacks by self-imposed relaxation.  By February 2009 he reported he had not had a full-fledge panic attack in some time, however he had small ones during which he felt "antsy".  An August 2009 VA primary care evaluation described the panic attacks as improved and noted he had declined follow-up treatment.   

The Veteran experienced some disturbances of motivation and mood.  In November 2007 he described his mood as anxious and irritable and that as his panic attacks began, he had argued more with his wife.  However, during the February 2009 mental health evaluation, he denied free-floating anxiety or a tendency to worry about life.  He described his mood as generally happy and content.  He denied decreased enjoyment or pleasure in life. 

The evidence also shows some difficulty in establishing and maintaining effective work and social relationships.  The Veteran was throughout the initial appeal period married to his first wife, whom he met in service.  Though he reported to the November 2007 VA examiner that he was arguing more with her and was at times fearful of being alone and was worried about becoming dependent upon her, he reported to the February 2009 VA clinician that the marriage was good.  They had no children.  He had reported to the November 2007 VA examiner that upon his recent separation from service he had returned to his home state, though he had not revived friendships with past friends.  In January 2009 he described his employment as that of a mechanical engineer in a bakery.  He reported to a September 2009 VA examiner (for another claim) that he was both working part-time and going to college.  

When weighing the lay and medical evidence, the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent rating.  The evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking. 

The Board acknowledges that the Veteran reported experiencing panic attacks that were daily from November 2006 while in service, for which he sought treatment infrequently through emergency room visits, however, by January 2009, he reported primarily mild symptoms of panic attacks and described severe attacks as occurring two to three times within a six to eight month period.  By August 2009, his panic attacks were described as improved.  Therefore, this symptom is sufficiently addressed in the 30 percent rating criteria addressing panic attacks (weekly or less often).  While he had reported feeling continually anxious and that he could be irritable in November 2007, by February 2009 he described himself as content.  He remained married to his wife and by September 2009 was both working and going to college.  Finally, the evidence showed some difficulty in establishing and maintaining effective work and social relationships.  While the Veteran described himself as isolated in November 2007, by 2009 he was both working and going to school and throughout remained married to his wife.  These symptoms are addressed in the 30 percent rating criteria as social impairment due to such symptoms as anxiety and irritability.  The evidence showed that the Veteran has successfully maintained relationships with his wife and an employer.   

When considering the evidence, the Board finds that the evidence does not meet a majority of the criteria set forth in the 50 percent rating criteria for the rating period from the Veteran's separation from service to March 7, 2011.  Additionally, the evidence does not show that the few symptoms met by the Veteran under the 50 percent rating criteria have manifested to a degree of severity that more nearly approximates the 50 percent rating criteria. 

The Board has considered all the Veteran's psychiatric symptoms in rating panic disorder without agoraphobia for this period, whether or not those symptoms are explicitly listed in the schedular rating criteria.  The Board has considered that the symptoms listed in Diagnostic Code 9412 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Specifically, the Board has also considered the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety and irritability. See Mauerhan, 16 Vet. App. 436. 
Additionally, the Veteran's GAF score was consistent with the 30 percent rating for this appeal period.  The only GAF score was provided by the November 2007 VA examiner, who assessed a GAF of 55.  This indicated a variation from some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, having some meaningful interpersonal relationships, to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  As the Veteran's GAF score for this period was in the mid 50's, the Board notes that it does not indicate that the Veteran's level of impairment more nearly approximated the 50 percent disability rating criteria. 

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent disability rating for the initial rating period from separation from service to March 3, 2011.  The Veteran's symptoms are sufficiently addressed in the 30 percent criteria.  The Veteran's symptoms for the initial rating period generally include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: panic attacks, anxiety, and irritability.   

The Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 30 percent for service-connected panic disorder without agoraphobia for the appeal period from separation from service to March 7, 2011.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The RO granted a 70 percent disability rating for panic disorder without agoraphobia, effective from March 7, 2011, the date of a VA mental disorders examination.  The Board finds this rating appropriate and that no higher rating is warranted for this appeal period.  

As noted above, a 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board finds that the Veteran's panic disorder without agoraphobia did not manifest to the level of a 100 percent disability rating.  The Veteran did not show gross impairment in thought processes or communication.  The Veteran reported he had not sought follow-up treatment for his panic disorder after the 2009 evaluation.  He reported to the March 7, 2011, VA examiner that he was completing his college degree, expected to graduate in the spring of 2011, and had maintained a 3.4 grade point average.  The March 2011 VA examiner found his thought process was linear and goal oriented.  

The Veteran reported noted no hallucinations or delusions and the March 2011 VA examiner did not find any perceptual abnormalities.  

The Veteran did not exhibit any grossly inappropriate behavior.  During the March 2011 VA examination, the Veteran's behavior was appropriate. 

The Veteran was not a persistent danger of hurting himself or others.  The VA examiner noted he reported no suicidal or homicidal ideation.  

The Veteran did not show an intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The March 2011 VA examiner noted his hygiene was good.  

The record does not show that the Veteran was disoriented to time or place.  HE was oriented in all spheres during the March 2011 VA examination. 

The Veteran did not exhibit memory loss for names of his closest relatives, his own occupation, or his own name.  The Veteran did report difficulty concentrating, such that tasks took longer that they should have.  
The Board finds that the Veteran does not meet the criteria for a 100 percent disability rating, because his symptoms have not approximated total social and occupational impairment.  The Veteran remains married to his wife and now has a toddler at home.  He has completed the coursework for a degree, maintaining a 3.4 grade point average, such that he expected to graduate that spring.  While he reported to the VA examiner reluctance to work in groups and his preference to complete projects alone, by his own report he is meeting the requirements to successfully finish college.  He reported panic attacks as occurring three to four times a week, though they varied in intensity and he described his anxiety as less because he would remove himself from anxiety-invoking situations.  He did report more emotional numbing.  The Veteran's symptoms are sufficiently approximated by the criteria for a 70 percent disability rating, to include occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The Board has considered as well that the symptoms listed in Diagnostic Code 9412 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his panic disorder.  These include, but are not limited to some difficulty sleeping, loss of libido, decreased appetite, crying about once a month when thinking about his stressors.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: near-continuous panic or depression affecting the ability to function independently, appropriately and effectively and difficulty in adapting to stressful circumstances.  See Mauerhan, 16 Vet. App. 436.

The Veteran's only GAF score of 50, as assessed by the March 2011 VA examiner, is consistent with a 70 percent rating.  GAF scores in the range of 51-60 generally represent moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board finds that the Veteran's GAF score is well encompassed by the current 70 percent disability rating for the appeal period from March 7, 2011.

For these reasons, the Board finds that the criteria for a disability rating greater than 70 percent for panic disorder without agoraphobia have not been met or approximated at any point during the period on appeal, from March 7, 2011.  
38 C.F.R. § 4.130.

Initial Disability Rating for Residuals of Right Ankle Fracture  

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. 
§ 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the disability in question was arthritis or not.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, though, this is indeed being addressed but does not provide reason for increasing the rating.

The Veteran's residuals of right ankle fracture had been rated under Diagnostic Code 5271 for limitation of motion of the ankle as 10 percent disabling for the chronic right ankle pain, concurrent with a 0 percent disability rating for residuals of tibia and fibula fracture.  As noted above, in the March 2010 statement of the case, the Decision Review Officer readjudicated the claim and granted one 20 percent initial disability rating residuals of right ankle fracture under Diagnostic Code 5262.  

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5262, the Impairment of the Tibia and fibula, nonunion of the tibia and fibula, with loose motion, requiring a brace, warrants a 40 percent rating; malunion of the tibia and fibula with marked knee or ankle disability warrants a 30 percent disability rating; with moderate knee or ankle disability warrants a 20 percent rating, and with slight knee or ankle disability warrants a 10 percent rating.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the ankle are to 20 degrees dorsiflexion and to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II. 

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show malunion of the tibia and fibula with marked ankle disability of the Veteran's right ankle during the entire rating period on appeal, under DC 5262. 

The Veteran's service treatment records describe the Veteran's two pronounced injuries of his right ankle.  As summarized by the Medical Evaluation Board report, dated May 2007, he sustained a Grade III sprain of the right ankle in a volleyball game in March 2004.  A June 2004 MRI found anterior talofibular ligament disruption, such that after addition treatment and multiple reports of ankle instability, the Veteran underwent lateral reconstruction in January 2005.  He then underwent prolonged physical therapy and he had estimated that his right ankle had nearly fully recovered.  He reported being then able to run 12 miles without difficulty, though he occasionally rolled the right ankle and experienced pain.  However, while deployed to Iraq in October 2006, the Veteran's all-terrain vehicle rolled over, resulting in a closed fracture of the same right ankle.  He underwent surgery during which hardware was placed.  Upon return to his base in Alaska, his right ankle was assessed as a severe tibia fracture and his right ankle was in a cast for one month.  In January 2007 he was given a cane and in May 2007 ambulated slowly with pain.  Prior to the injuries, he had been quite active in sports and performed his duties as a mechanic; however, following surgery he primarily spent time home with his wife and his duties were primarily administrative.  

In the May 2007 MEB report, the Veteran reported daily pain of 3-4/10 and that use of the cane helped the pain.  He could be on his feet the most a half hour before resting.  He was able to drive, but he avoided stairs.  Active range of motion was measured as 8 degrees dorisflexion, 18 degrees plantar flexion, 27 degrees eversion, and 15 degrees inversion, with end-range pain.  There was no edema.  The final diagnosis was severe right tibial/fibula fracture, status post open reduction, internal fixation.  

On October 2007 the Veteran was afforded VA joints and bones examinations.  The examiner noted the October 2006 fracture and surgery.  The Veteran reported treatment of over-the-counter Ibuprophen.  He used a cane.  He reported he was not employed as he had just been discharged from service.  An x-ray study revealed the plate and screw apparatus.  The VA bones examiner assessed distal tibial/fibula fracture with good alignment and symptomatic hardware.  The VA joints examination noted he always used the crutch.  He reported ankle stiffness and his gait was antalgic.  Range of motion was measured as 0 to 10 degrees dorisflexion, with pain throughout, 0 to 30 degrees plantar flexion.  There was no additional loss of motion on repetition.  The examiner also observed painful movement and guarding of motion.  The Veteran reported he pushed through the pain and swelling and the examiner assessed right ankle pain secondary to the symptomatic hardware status post open reduction internal fixation of the right distal tibia and fibula fracture.  

In an April 2008 primary care evaluation, the Veteran still used a cane and pain relief medication.  The clinician observed mild deformity of the right ankle, sensitive on extension.  The Veteran reported he was a mechanic in service, though was then unemployed.  In January 2009 he sought an orthopedic consultation for the pain in the right ankle.  He reported he was working as a mechanical engineer at a bakery.  In September 2009 Orthopedic consultation, he sought relief from the painful hardware in the right ankle, reporting is made his work boot difficult to wear.  The Veteran underwent surgery in late September 2009 to remove the hardware.  

He was afforded a VA joints examination in March 2011.  He reported daily pain and lateral foot numbness.  He took Ibuprophen daily for the pain.  He did not report using a brace, cane, crutches, or corrective shoes at that time.  He could walk a few blocks without pain and could stand for about 30 to 40 minutes.  The VA examiner noted decreased active range of motion due to pain and stiffness and tenderness to palpitation.  There was no swelling, though the medial malleolous was more prominent.  There was no unusual callosities and the gait was normal.  There was no ankylosis.  After repetitive motion, there was no additional loss of range of motion.  The range of motion for dorisflexion was zero and plantar flexion was 0 to 40 with pain.  An x-ray study found no bone destruction and the fracture was healed.  The internal fixation devices had been removed.  

The Board finds that the weight of the evidence is against a finding of malunion of tibia and fibula with marked right ankle disability warranting a 30 percent disability rating under DC 5262.  The Board acknowledges the March 2011 range of motion findings showing 0 degrees dorsiflexion and 40 degrees plantar flexion with pain.  These findings show limitation of motion as the Veteran's range of motion of the ankle is limited to less than half of the normal range of motion; however, the range of motion findings are comparable to the October 2007 VA examination results which found dorisflexion 0 to 10 degrees with 30 degrees of plantar flexion.  Further, the March 2011 VA examiner noted the gait was normal, there was no swelling, and the Veteran denied using any assistive devices.  The Board finds that the overall the record does not support a finding of marked right ankle disability under DC 5262 to warrant an initial disability rating greater than 20 percent.  Therefore, the Board finds that the Veteran's range of motion does not constitute, or more nearly approximate, a marked ankle disability.  

The Board notes that the 2007 and 2011 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  Therefore, applying the DeLuca criteria does not lead to a higher rating. 

The Board has considered whether there are any other possibly applicable diagnostic codes available regarding the Veteran's right ankle disability.  The Board observes that in January 2012 the RO mailed notice to the Veteran that he could submit a claim for right foot numbness and that the claims file does not contain a response.  The right ankle disability is not manifested by ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Therefore, no other diagnostic codes are applicable to the Veteran's right ankle disability. 

The Board finds that a preponderance of the evidence is against the claim for an increased disability rating than 20 percent for residuals of a right ankle fracture for any period of rating on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration 

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Regarding the Veteran's panic disorder, the Board finds that the symptomatology and impairment caused by the Veteran's panic disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9412, specifically provides for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, the Board has found that the Veteran's panic disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: anxiety, irritability, and panic attacks consisting of chest pain, chest pressure, and sweating, for the initial appeal period from separation from service to March 2011, and then an occupational and social impairment with deficiencies in most areas.  All of these symptoms or social and occupational impairments are explicitly recognized by the schedular rating criteria. 

With regard to the right ankle disability, the Veteran reported pain, stiffness, limitation of motion, and some use of a cane related to his right ankle.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5262 and 5271) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the right ankle disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, Burton and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the Veteran has reported only Ibuprophen as treatment and the treatment records and the VA examiners discussed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. 

In the absence of exceptional factors associated with the Veteran's panic disorder and residuals of right ankle fracture, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disabilities, so is adequate to rate the Veteran's service-connected disabilities, so that referral for extraschedular consideration is not warranted. 

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that either of his service connected disabilities prevents him from obtaining and/or maintaining employment.  In 2009 VA treatment reports the Veteran reported he was working and during the March 2011 VA examinations, the Veteran reported being a full-time student.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.


ORDER

Entitlement to an initial disability rating greater than 30 percent for panic disorder without agoraphobia through March 7, 2011, and greater than 70 percent thereafter, is denied.

Entitlement to an initial disability rating greater than 20 percent for residuals of right ankle fracture is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


